Attorney’s Docket Number: 8021S-1116 CON
Filing Date: 01/28/2020
Claimed Priority Dates: 03/01/2018 (CON of 15/909,212 now PAT 10,580,733) 
			      04/10/2017 (KR 10-2017-0046296)
Applicants: Kim et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 01/19/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 01/19/2022, responding to the Office action mailed on 10/25/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant canceled claims 2 and 13-14. Accordingly, pending in this Office Action are claims 1, 3-12, and 15-20.



Terminal Disclaimer

The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PAT 10,580,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendments to the Claims have overcome the objections to Drawings and Claims previously set forth in the Non-Final Office action mailed on 10/25/2021. Accordingly, all previous objections to Drawings and Claims are withdrawn.
Applicant’s filing of a Terminal Disclaimer on 01/19/2022 has overcome the claim rejections under nonstatutory Double Patenting previously set forth in the same office action. Accordingly, the previous claim rejections under nonstatutory Double Patenting are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejection under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103 previously set forth in the same office action. Accordingly, all previous claim rejections are also withdrawn, and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT





This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Integrated Circuit having Heterogeneous Gate Contacts over Active Regions --.

Allowable Subject Matter







Claims 1, 3-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest an integrated circuit comprising first gate contact including a lower gate contact connected to the first gate line and an upper gate contact connected to the lower gate contact; and a second gate contact having a bottom surface connected to the first gate line, wherein the first gate contact overlaps the first active region in a vertical direction, and the second gate contact overlaps the first active region in the vertical direction.
Regarding claim 12, the prior art of record fails to disclose or suggest an integrated circuit comprising a first gate contact having a bottom surface connected to the first gate line; and a second gate contact having a bottom surface connected to the first gate line, wherein the first gate contact includes a lower gate contact connected to the first gate line, an upper gate contact connected to the lower gate contact, the first gate contact, the first conductive line and the first via overlap the first active region in a vertical direction, and the second gate contact overlaps the first active region in the vertical direction.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose integrated circuits comprising gate contacts formed on active regions, and having some features similar to the instant inventions. However, the references fail to show arrangements of features as identified in the claims supra. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814